Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Feng Ma (attorney) on 12/16/2021.
The application has been amended as follows: 

1. (Currently amended) A hybrid automatic repeat request (HARQ) feedback method, comprising:
receiving data transmitted from a transmitting end in a unit of a transmission block (TB), which contains a plurality of continuous first code block group (CBG) and a plurality of continuous second CBG; and
generating HARQ feedback information according to a HARQ feedback policy, and returning the HARQ feedback information to the transmitting end, wherein an amount of bits of the HARQ feedback information is smaller than an amount of the CBGs contained in the TB;
wherein the HARQ feedback policy comprises:
binding feedback information of the plurality of continuous first CBGs to a first bit on a first feedback level; 
binding feedback information of a plurality of another bit on a second feedback level; 
first indication information, which is configured to indicate that the HARQ feedback information is returned to the transmitting end in an implicit manner; and
second indication information, which is configured to indicate whether a sum of amounts of feedback information units configured in all of feedback levels is constant or variable;
wherein the generating HARQ feedback information according to reception state information, wherein the HARQ feedback information further comprises the second-level feedback information.

2. – 3. (Previously Canceled) 

4. (Currently amended) The method according to claim 1, further comprising:
acquiring the data reception state information, which is configured to indicate data reception success or data reception failure corresponding to each of the CBGs; and 
determining first-level feedback information corresponding to the first feedback level and the second-level feedback information corresponding to the second feedback level, according to the acquired data reception state information, wherein the HARQ feedback information comprises the first-level feedback information and the second-level feedback information.

5.– 8. (Previously Cancelled)


wherein the HARQ feedback policy further comprises: scrambling sequence and a scrambled data location.

10. (Previously presented) The method according to claim 9, wherein the scrambled data location is a location of the first-level feedback information and the second-level feedback information is scrambled to the first-level feedback information in a form of a scrambling code and sent to the transmitting end.

11. – 24. (Previously Cancelled) 

25. (Currently amended) An apparatus, comprising:
a processor;
a storage for storing instructions executable by the processor;
wherein the processor is configured to:
 and
generate HARQ feedback information according to a HARQ feedback policy, and return the HARQ feedback information to the transmitting end, wherein an amount of bits of the HARQ feedback information is smaller than an amount of the CBGs contained in the TB,
wherein the HARQ feedback policy comprises:
binding feedback information of the plurality of continuous first CBGs to a first bit on a first feedback  level; 
binding feedback information of a plurality of another bit on a second feedback level; 
first indication information, which is configured to indicate that the HARQ feedback information is returned to the transmitting end in an implicit manner; and
whether a sum of amounts of feedback information units configured in all of feedback levels is constant or variable;
wherein the processor is configured to generate the HARQ feedback information according to the HARQ feedback policy by generating a second-level feedback information corresponding to the second feedback level according to data reception state information, wherein the HARQ feedback information further comprises the second-level feedback information.

26. – 28. (Previously Canceled)  

29. (Currently amended) The apparatus according to claim 25, further comprising:
acquire the data reception state information, which is configured to indicate data reception success or data reception failure corresponding to each of the CBGs; and 
determine first-level feedback information corresponding to the first feedback level and the second-level feedback information corresponding to the second feedback level, according to the acquired data reception 

30. – 33. (Previously Cancelled)

34. (Currently amended) The apparatus according to claim 25, 
wherein the HARQ feedback policy further comprises: scrambling sequence and a scrambled data location.

35. (Previously presented) The apparatus according to claim 34, wherein the scrambled data location is a location of the first-level feedback information and the second-level feedback information is scrambled to the first-level feedback information in a form of a scrambling code and sent to the transmitting end.






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHBUBUL BAR CHOWDHURY whose telephone number is (571)272-0232.  The examiner can normally be reached on Monday-Thursday 9AM-5PM EST; Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on (571) 272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information 




/M.B.C./Examiner, Art Unit 2472  

/HASSAN KIZOU/Supervisory Patent Examiner, Art Unit 2472